720 S.E.2d 392 (2012)
Andrew S. KHOMYAK, by and through his Guardian ad Litem, Carolyn J. KHOYAK, and Carolyn J. Khomyak, individually
v.
James M. MEEK, M.D.; Novant Medical Group, Inc. d/b/a Carmel Obstetrics and Gynecology.
No. 391P11.
Supreme Court of North Carolina.
January 26, 2012.
Scott M. Stevenson, Charlotte, for Meek, James M. (M.D.), et al.
William Benjamin Smith, Charlotte, for Khomyak, Andrew S., et al.

ORDER
Upon consideration of the petition filed on the 6th of September 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."